Citation Nr: 1643333	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  05-10 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for numbness of the hands and arms.

2.  Entitlement to service connection for plantar fasciitis.

3.  Entitlement to service connection for restless leg syndrome (RLS) of the left leg, to include as secondary to the service-connected degenerative disc disease of the lumbar spine (DDD). 

4.  Entitlement to service connection for high blood pressure.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for chest pain.

7.  Entitlement to service connection for right rotator cuff tendonitis (claimed as arm pain), to include as secondary to the service-connected gastroesophageal reflux disease (GERD) with gastritis.

8.  Entitlement to service connection for maculopathy of the left eye.

9.  Entitlement to service connection for arthritis of the left shoulder.

10.  Entitlement to service connection for dental enamel attrition, to include as secondary to the service-connected GERD with gastritis.

11.  Entitlement to service connection for arthritis of the right ankle.

12.  Entitlement to an evaluation in excess of 10 percent for the service-connected DDD of the lumbar spine.

13.  Entitlement to an evaluation in excess of 10 percent for the service-connected radiculopathy of the right lower extremity.

14.  Entitlement to a compensable evaluation for the service-connected residuals of traumatic brain injury (TBI).

15.  Entitlement to a compensable evaluation for the service-connected hemorrhoids.

16.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected GERD with gastritis prior to January 13, 2011, and in excess of 30 percent thereafter.

17.  Entitlement to an initial compensable evaluation for the service-connected tinea pedis.

18.  Entitlement to an initial evaluation in excess of 50 percent for the service-connected tension headaches.

19.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to July 1992, from May 2001 to August 2001, and from May 2002 to August 2002. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  There are multiple claims (perfected separately) that have been merged on appeal. 

The Veteran presented testimony before the Board in November 2008; a transcript has been associated with the claims folder.  The Veteran requested an additional hearing on the claim pertaining to tension headaches in his August 2012 VA Form 9; however, he subsequently withdrew his request in a statement received in September 2013.  There are no outstanding hearing requests of record. 

In September 2010, the Board denied entitlement to an effective date prior to February 15, 2000, for the grant of service connection for GERD with gastritis; consequently, the matter is no longer in appellate status.  

In January 2015, the RO awarded a 50 percent disabling rating for tension headaches retroactive to April 19, 2000; though this is the maximum schedular rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100, the Veteran has not expressed satisfaction with the rating and thus, consideration of entitlement to an extraschedular rating is still warranted.  See 38 C.F.R. § 3.321 (b)(1) (2015); see Thun v. Peake, 22 Vet. App. 111 (2008); see also AB v. Brown, 6 Vet. App. 35   (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy). 

This case was previously before the Board in September 2010, January 2014 and November 2015 and remanded for development and/or adjudication.

The issues of entitlement to service connection for numbness, plantar fasciitis, restless leg syndrome, hypertension, sleep apnea, a left eye disability, a left shoulder disability, dental problems, and a right ankle; as well as claims for increased ratings for a back disability, radiculopathy, a TBI, hemorrhoids, GERD, tinea pedis, headaches and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


FINDING OF FACT

The evidence of record indicates that the Veteran's current right shoulder and chest disabilities are likely related to his ACDUTRA.


CONCLUSIONS OF LAW

1.  The Veteran has a right shoulder disability that is likely the result of an in-service injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 

2.  The Veteran has a chest disability that is likely the result of an in-service injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Active military service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the appellant was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty prescribed for the Reserves. 38 U.S.C.A. § 101(23)(A).  Reserve service includes the National Guard of the United States.  38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband. a medical opinion is not required to prove nexus between service-connected mental disorder and drowning which caused appellant's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Veteran's service treatment records indicate that at the Plant City armory on February 9, 1996, he felt a sharp burning sensation in his arm and chest wall; he was injured while doing push-ups.  On February 14, 1996, the Veteran was treated at MacDill Air Force Base for the injury.  He was treated for a pulled muscle in his chest and right shoulder.  

In September 2012, the Veteran was afforded a VA examination.  The examiner indicated that the Veteran's chronic strain of the right pectoralis muscle (chest) and his moderate impingement secondary to AC joint hypertrophy and tendonitis were incurred in or caused by the claimed in-service injury; with a rationale of sufficient medical documentation in the claims file to support the conclusion.  In March 2013, the RO requested an addendum opinion.  The examiner indicated that an MRI completed in late 2006 showed right shoulder impingement due to AC joint hypertrophy, with these changes developing over time and indicating a chronic right shoulder condition.  The examiner indicated that the Veteran's statements concerning a chronic right shoulder condition were supported by the record.  In June 2014, the RO obtained an additional opinion from the same examiner.  The examiner indicated that he revised his opinion as the RO informed him that only one event, a number of years earlier, indicated a shoulder injury in-service and there was no documentation of chronicity.

In sum, the evidence of record demonstrates an in-service injury.  The Veteran has also contended chronic symptomatology of varying severity over the years due to this in-service injury.  Additionally, the Board finds the opinion dated March 2013 to be more probative as the provider considered the Veteran's credible statements concerning continuity of symptoms since ACDUTRA.  Thus, a grant of service connection is warranted for chronic strain of the right pectoralis muscle (chest) and moderate impingement secondary to AC joint hypertrophy and tendonitis of the right shoulder.



ORDER

Entitlement to service connection for moderate impingement secondary to AC joint hypertrophy and tendonitis of the right shoulder, claimed as a right shoulder disability, is granted.

Entitlement to service connection for a chronic strain of the right pectoralis muscle (chest), claimed as chest pain, is granted.

REMAND

Very unfortunately, the Board is compelled to remand the remaining claims for additional development in order to fulfill the duty to assist the Veteran.

In March 2011, the RO requested records from the Social Security Administration.  In April 2011, a cover letter indicates that SSA had provided records in photocopies; however, there are no records associated with the electronic claims file.  The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining his Social Security benefits must be requested.

Additionally, the electronic claims file indicates that the Veteran was retired due to disability from the United States Postal Service (USPS).  As these are federal records, adjudicating disability benefits, these must be requested from the Office of Personnel Management (OPM) and associated with the electronic claims file.

With regards to the Veteran's claims for service connection for a left shoulder disability and sleep apnea, the Veteran argues that these disabilities are secondary to or aggravated by his service-connected GERD.  On remand, the Veteran should be afforded examinations to consider his contentions.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Also, the Veteran claims that his dental condition is secondary to his service-connected GERD.  The Veteran was afforded a VA examination with consideration of secondary service connection in September 2011; however, there is no comment concerning aggravation.  An additional opinion must be obtained.  Id.

Additionally, the Veteran claims that he has restless leg syndrome secondary to his back disability.  VA treatment records indicate a diagnosis of such condition in a VA neurology treatment note dated August 2014.  On remand, the Veteran must be afforded an examination to determine if his service-connected back disability causes or aggravates his restless leg syndrome.  Id.

With regard to the Veteran's claim for a compensable rating for hemorrhoids, the most recent, March 2014 examiner did not indicate enough information sufficient to rate the Veteran; for example, it was not indicated if the Veteran's hemorrhoids persistently bled with secondary anemia or if he had fissures.  Thus, an additional examination must be afforded on remand with consideration of all of the relevant diagnostic criteria.

Concerning the Veteran's GERD, the March 2014 examination did not provide sufficient information to rate the Veteran.  For example the examiner did not indicate whether symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia were present; or other symptom combinations productive of severe impairment of health.  Thus, an additional examination must be afforded on remand with consideration of all of the relevant diagnostic criteria.

The Veteran is also claiming for an increased rating for his residuals of in-service TBIs.  The Board notes that an August 2014 VA treatment note indicates symptoms more severe than the most recent July 2011 VA examination for such disability.  The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  Thus, an additional examination must be afforded on remand.

As for the appeal for higher ratings for the Veteran's back disability with radiculopathy, disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2015), pertaining to functional impairment.  The Court recently held 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  VA examinations relating to orthopedic disabilities should be conducted consistent with the Court's interpretation of 38 C.F.R. § 4.59 in Correia.  The Veteran was afforded an examination in January 2011 to determine the severity of his service-connected lumbar spine disability.  The back was not tested for pain on passive motion and in both weight-bearing and nonweight-bearing positions.  Thus, the Veteran should be afforded a new examination. 

Also, as there has not been a comprehensive consideration of whether the Veteran is unemployable due to his service-connected disabilities, with review of all of the evidence of record, a VA vocational rehabilitation examination is in order to determine if the Veteran is entitled to a TDIU. 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Tampa VAMC.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Request documents from OPM concerning the Veteran's retirement from the USPS due to disability.

4.  After all efforts have been exhausted to obtain and associate with the file any additional records, schedule the Veteran for a VA examination to determine the nature, severity and etiology of any left shoulder disability.  All diagnoses should be noted.  Following objective examination, the examiner must offer an opinion with a thorough rationale as to whether it is as least as likely as not (that is, probability of 50 percent or better) that any currently diagnosed left shoulder disability is related to or is aggravated (beyond the normal progression) by his service-connected GERD.  If aggravation is found, a baseline prior to aggravation must be determined.  

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  Again, any opinions should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

5.  After all efforts have been exhausted to obtain and associate with the file any additional records, schedule the Veteran for a VA examination to determine the nature, severity and etiology of the Veteran's sleep apnea.  Following objective examination, the examiner must offer an opinion with a thorough rationale as to whether it is as least as likely as not (that is, probability of 50 percent or better) that any currently diagnosed sleep apnea is related to or is aggravated (beyond the normal progression) by his service-connected GERD.  The examiner must take into account the Veteran's claimed inability to wear a CPAP due to his GERD.  If aggravation is found, a baseline prior to aggravation must be determined.  

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  Again, any opinions should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

6.  After all efforts have been exhausted to obtain and associate with the file any additional records, schedule the Veteran for a VA examination to determine the nature, severity and etiology of any dental problems.  All diagnoses should be noted.  Following objective examination, the examiner must offer an opinion with a thorough rationale as to whether it is as least as likely as not (that is, probability of 50 percent or better) that any currently diagnosed dental problems are related to or are aggravated (beyond the normal progression) by his service-connected GERD.  If aggravation is found, a baseline prior to aggravation must be determined.  

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  Again, any opinions should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

7.  After all efforts have been exhausted to obtain and associate with the file any additional records, schedule the Veteran for a VA examination to determine the nature, severity and etiology of any restless leg syndrome.  All diagnoses should be noted.  Following objective examination, the examiner must offer an opinion with a thorough rationale as to whether it is as least as likely as not (that is, probability of 50 percent or better) that any currently diagnosed restless leg syndrome is related to or is aggravated (beyond the normal progression) by his service-connected back disability.  If aggravation is found, a baseline prior to aggravation must be determined.  

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  Again, any opinions should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

8.  After all efforts have been exhausted to obtain and associate with the file any additional records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected hemorrhoid disability.  All indicated tests and studies shall be conducted.


All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should also report the nature and severity of all the disabilities considered with reference to all relevant diagnostic codes. 

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his disabilities. 

9.  After all efforts have been exhausted to obtain and associate with the file any additional records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected GERD.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should also report the nature and severity of all the disabilities considered with reference to all relevant diagnostic codes. 

The examiner must provide reasons for any opinion given.


The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his disabilities. 

10.  After all efforts have been exhausted to obtain and associate with the file any additional records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected residuals of in-service TBIs.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should also report the nature and severity of all the disabilities considered with reference to all relevant diagnostic codes. 

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his disabilities. 

11.  After all efforts have been exhausted to obtain and associate with the file any additional records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected lumbar spine disability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should report all appropriate ranges of motion in degrees, except for the lumbar spine, on both active motion and passive motion and in both weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should also specifically determine all appropriate ranges of motions to include what is the extent of any additional limitation of motion (in degrees) due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?  

The examiner should also report the nature and severity of all the disabilities considered with reference to all relevant diagnostic codes. 

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his disabilities. 

12.  After all efforts have been exhausted to obtain and associate with the file any additional records, schedule the Veteran for a VA examination to evaluate the impact his service connected disabilities have on his employability.  

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner must evaluate the impact the Veteran's service-connected disabilities, alone or in combination, have on his ability to secure and maintain substantially gainful employment.  The examiner must describe the disabilities' functional impairment and their impact on physical and sedentary employment.  The examiner should address their impact in terms of the Veteran's work history and education.  The examiner should not consider the Veteran's age or any nonservice-connected disabilities.  

13.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


